97 F.3d 1459
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.HEMOPET, Plaintiff-counter-defendant-Appellant,v.HOMEOPET LLC, et al., Defendant-counter-claimants-Appellees.
No. 96-55336.
United States Court of Appeals, Ninth Circuit.
Submitted Sept. 23, 1996.*Decided Sept. 26, 1996.

Before:  FLETCHER, BRUNETTI and JOHN T. NOONAN, Jr., Circuit Judges.


1
MEMORANDUM**


2
This appeal from the denial of a motion for a preliminary injunction comes to us for review under Ninth Circuit Rule 3-3.  We have jurisdiction under 28 U.S.C. § 1292(a)(1), and we affirm.


3
Our sole inquiry is whether the district court abused its discretion in denying preliminary injunctive relief.   Gregorio T. v. Wilson, 59 F.3d 1002, 1004-05 (9th Cir.1995).  The record before us shows that the district court did not base its decision on an erroneous legal standard or on clearly erroneous findings of fact in concluding that appellant failed to demonstrate a likelihood of confusion in the consuming public by appellee's use of its mark sufficient to warrant preliminary injunctive relief.   See MAI Systems Corp. v. Peak Computer, Inc., 991 F.2d 511 (9th Cir.1993);   Metro Publishing v. San Jose Mercury News, 987 F.2d 637 (9th Cir.1993).  Accordingly, the denial of a preliminary injunction is


4
AFFIRMED.



*
 The panel finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 3-3(d);  34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3